DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on October 14, 2021 has been entered. Claims 1-7, 9, 11-17, 21-24, 45-47, 50, 58, and 64 are pending. Claims 1, 2, 4-6, 9, 11-17, and 21-24 are under examination. Claims 3, 7, 45-47, 50, 58, and 64 remain withdrawn from consideration as being drawn to a non-elected species or election.
	All of the previously made objections and rejections have been withdrawn as being obviated by the amendment. Since Applicant’s arguments filed on October 14, 2021 only argue that the previously made rejections and objections should be withdrawn in view of the amendment (Remarks, pages 8-10), the arguments were persuasive. 
	New grounds of rejection necessitated by Applicant’s amendment to independent claim 1 are set forth below. 

Drawings
3.	The replacement drawings filed on October 14, 2021 are acceptable. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, 9, 11-17, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “wherein the target nucleic acid sequences make up less than 0.2% of the total nucleic acid.” 
Applicant’s response of October 14, 2021 states that support may be found in paras. 193-194 and Figure 3 (Remarks, page 8).
The original disclosure, including the portions cited by Applicant, has been reviewed, but support was not found for the full scope of the range recited in amended claim 1. The cited portions of the original disclosure provide support for practicing the claimed method when the target nucleic acid makes up approximately 0.1-0.2% of the total nucleic acid, but they fail to provide support for the much lower amounts also encompassed by the recited range, which is open-ended at its lower boundary. For example, the cited portions of the original disclosure fail to provide support for methods in which the target nucleic acids make up 0.01%, 0.001%, or 0.05% of the total nucleic acid as encompassed by amended claim 1. The remainder of the original disclosure does not remedy this deficiency. Accordingly, claim 1 contains new matter.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 2, 4-6, 9, 11-17, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pinter et al. (US 2004/0209299 A1) in view of Zeiner et al. (US 2014/0357523 A1) and further in view of Cann et al. (US 2016/0017396 A1).1
	The claims are drawn to a method for using a nucleic acid-guided nuclease to capture target nucleic acid sequences. More specifically, the method comprises using nucleic acid-guided 
As noted previously, Applicant has elected the combination of Cas9 nuclease, gRNAs, and double-stranded DNA for examination. 
	Regarding claims 1, 9-12, and 22, Pinter discloses a method that includes the following steps (see Example 20 on page 40; see also Fig. 42 and its description in para. 162):
	(a) providing a sample comprising a plurality of adapter-ligated nucleic acids (genomic DNA), wherein the nucleic acids are ligated to a first adapter at one end and a second adapter at the other end, and wherein the first and second adapters are identical;
	(b) contacting the sample with a nuclease that targets specific sites to generate fragments containing either the first or second adapter at one end and no adapter at the other end; 
	(c) ligating a third adapter to the fragments generated in step (b) to generate ligation products containing the first or second adapter at one end and the third adapter at the other end; and 
(d) amplifying the resulting ligation products using a first or second and third adapter-specific PCR method.
Further, in regard to the species election, which requires the adapter-ligated nucleic acids to be double-stranded DNA, the teachings of Pinter in Example 20 suggest double-stranded DNA by teaching genomic DNA. The reference also teaches that the disclosed methods may be 
	Pinter does not teach all of the elements of the rejected claims for two reasons. First, the reference fails to teach using a Cas9-gRNA complex(es) to conduct the nuclease-mediated fragmentation step. Second, Pinter fails to teach the new requirement in claim 1 for the target nucleic acid sequences to make up less than 0.2% of the total nucleic acid in the sample. 
	Zeiner discloses a method for fragmenting a genome (abstract). Regarding claims 1, 2, 4-6, and 10-13, the method of Zeiner comprises using a plurality of different Cas9-gRNA complexes to cleave double-stranded DNA (e.g., genomic DNA from any organism, including a human) at targeted sites of interest, thereby fragmenting the genome (see, e.g., the abstract and paras. 3, 27, 34, and 46-50 and 52). Zeiner teaches that the gRNA component of the Cas9-gRNA complexes can be designed to target different, predefined sites of interest in the genome such that the fragments generated by the method contain a particular sequence of interest (e.g., a SNP, insertion, deletion, or mutation, or structural variation as recited in claim 15) and/or have a length within a particular length range (abstract and paras. 49-50). 
	Zeiner does not meet the new requirement in independent claim 1 for the target nucleic acid sequences to make up less than 0.2% of the total nucleic acid in the sample. The reference discusses using Cas9-gRNA complexes to cleave sites in a genome “so as to release a fragment that contains….a region containing a SNP, nucleotide insertion, nucleotide deletion, rearrangement, etc.” (para. 49) and further defines a SNP as a “single nucleotide position in a genomic sequence for which two or more alternative alleles are present at appreciable frequency (e.g., at least 1%) in a population” (paras. 15 & 143). This suggests using Cas9-gRNA 
	Cann, though, describes a method for using Cas9-gRNA complexes to enrich for a desired target nucleic acid (see, e.g., the abstract and paras. 6 and 15). The enrichment method may include cleavage of the target nucleic acid (para. 15). Cann further teaches that the target nucleic acid may include a SNP or a point mutation and goes on to state that such mutations “are of great importance to clinical activities, human health, and control of genetic disease” (para. 166). Cann then teaches that although such mutations may be present at very low frequencies (“typically 0.1% and below”), the disclosed method allows for enrichment and/or detection of such mutations when they are present in a sample at frequencies of 0.1 to 0.01% (para. 166).
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to use a Cas9-gRNA complex(es) to conduct the nuclease-mediated digestion step in the method of Pinter. Zeiner provides motivation to do so by teaching that Cas9-gRNA complexes can be designed to cleave double-stranded DNA, such as the adapter-ligated double-stranded nucleic acids of Pinter, at any desired predetermined site (paras. 49-50). The ordinary artisan would have recognized that digestion using the Cas9-gRNA complexes described in Zeiner would offer more options for the digestion step in Pinter since the potential cleavage sites need not be limited to those of restriction endonucleases or methylation-sensitive restriction endonuclease. The ordinary artisan would have had a reasonable expectation of success in view of the guidance provided by Zeiner (see, e.g., paras. 33-34 and 49-50) and also since Pinter imposes no particular limitations on the nuclease used for the fragmentation step.
prima facie obvious to conduct the method suggested by Pinter in view of Zeiner using samples in which the target nucleic acids make up less than 0.2% of the total nucleic acid in the sample. As discussed above, the teachings of Pinter and Zeiner suggest a method in which the targeted sites of interest are SNPs or other mutations of interest. Zeiner also teaches that the method can be used to “identify rare DNA sequences in complex mixtures” (para. 161), and Cann further teaches that such nucleic acids may be present at very low frequencies of less than 0.1% (para. 166). In view of these teachings of Zeiner and Cann, the ordinary artisan would have been motivated to design the Cas9-gRNA complexes suggested by Zeiner such that they target rare mutations or nucleic acids present at the required low amount of less than 0.2%. The ordinary artisan would have had a reasonable expectation of success since, like Zeiner, the method of Cann also makes use of Cas9-gRNA complexes to enrich for a target nucleic acid of interest.
Thus, the methods of claims 1, 2, 4-6, 9, 11, 12, and 22 are prima facie obvious.
	Further regarding claim 13, which depends from claim 12 and requires the adapter-ligated nucleic acids to be human genomic DNA, Example 20 of Pinter does not specify the organism from which the genomic DNA was derived. The reference does teach, though, that any source of genomic DNA can be used (paras. 219-220) and additionally teaches ligating universal adapters to fragmented human genomic DNA in Example 1 (page 28). This, in combination with the teachings of Zeiner that human genomic DNA was a desirable nucleic acid to fragment and analyze (e.g., for SNPs of interest) (see paras. 47-49 and 144), would have provided the ordinary artisan with motivation and a reasonable expectation of success in practicing the method suggested by Pinter in view of Zeiner and Cann with adapter-ligated human genomic DNA. Thus, the method of claim 13 is prima facie obvious.
prima facie case of obviousness with respect to the claimed range. See MPEP 2144.05 I, where prior art that discloses an overlapping range and/or a range that lies within a claimed range renders the claimed range obvious in the absence of unexpected results. Thus, the method of claim 14 is prima facie obvious.
	Further regarding claim 15, which depends from claim 1, as noted above, Zeiner teaches that the disclosed fragmentation method may be used to obtain fragments containing a SNP, insertion, deletion, structural variation, or other mutation (para. 49). The reference also discusses the desirability of analyzing SNPs, e.g., in the human genome (paras. 143-145) and further notes that exons and regulatory regions may be analyzed (para. 88). Cann also teaches that SNPs are a desirable target for analysis (para. 166), and Pinter teaches that adapter-ligated nucleic acids, in general, can be used for SNP genotyping or analysis of deletions, insertions, repeats, or structural variations (para. 102; see also para. 374). These teachings would have provided the ordinary artisan practicing the method suggested by Pinter in view of Zeiner and Cann with a motivation and reasonable expectation of success in designing the Cas9-gRNA complexes such that the prima facie obvious.
Further regarding claim 16, which depends from claim 9, Pinter teaches in Example 20 that the amplification products may be analyzed by PCR, microarray hybridization, or a probe assay (para. 406). The reference also teaches that adapter-ligated nucleic acids may be amplified, cloned, and sequenced (see, e.g., paras. 115-116, 161, and 224). The adapter-ligated nucleic acids may be also genotyped (para. 374). These teachings of Pinter would have indicated to the ordinary artisan that other amplification products (e.g., the amplification products generated using the C and V primers in Example 20) could also be subjected to these downstream applications to obtain the same benefits of obtaining clones, sequence information, or genotype information. Accordingly, the ordinary artisan would have had a motivation and reasonable expectation of success in using the amplification products generated in Example 20 for cloning, sequencing or genotyping. Thus, the method of claim 16 is prima facie obvious. 
Further regarding claim 17, which depends from claim 1, Pinter teaches that the homopolymeric C-tail that forms part of the adapter is ten nucleotides in length (para. 406 & Fig. 36). The reference does not clearly teach the length of the U portion of the adapter used in Example 20, but it does teach that suitable universal adapters may have a long strand that is 18-100 nucleotides in length and a complementary short strand that is 7-20 nucleotides in length (para. 205). The resulting adapters have a length that lies within or close to the claimed range of 20-100 bp. Pinter also teaches a specific example in which the long and short strands are 20 and 11 nucleotides in length, respectively (para. 205). When filled in, this adapter also has a length within the claimed range. As well, no evidence of unexpected results has been presented with prima facie case of obviousness per MPEP 2144.05 I. Thus, the method of claim 17 is prima facie obvious. 
	Further regarding claim 21, Pinter does not specify that sample from which the genomic DNA used in Example 20 was obtained. The reference does teach, though, that the disclosed methods may be applied to clinical samples, which are also biological samples (para. 218) as well as DNA from any source (paras. 219-220). This, in combination with the teaching of Zeiner that biological samples, clinical samples, and environmental samples are suitable for use with the disclosed method (paras. 47-48 and 145), would have provided the ordinary artisan with motivation and a reasonable expectation of success in practicing the method suggested by Pinter in view of Zeiner and Cann using any of the recited samples. Thus, the method of claim 21 is prima facie obvious. 
	Further regarding claim 24, the adapter-ligated nucleic acids in Example 20 of Pinter are a sequencing library. This term only requires that the library be suitable for sequencing, and the library disclosed in Example 20 of Pinter meets this requirement. Thus, the method of claim 24 is prima facie obvious.
	
8.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pinter et al. (US 2004/0209299 A1) in view of Zeiner et al. (US 2014/0357523 A1) and further in view of Cann et al. (US 2016/0017396 A1) and further in view of Amorese et al. (US 2013/0231253 A1).2
	As discussed above, the teachings of Pinter in view of Zeiner and Cann render obvious the methods of claims 1, 2, 4-6, 9, 11-17, 21, 22, and 24.

	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the ordinary artisan to practice the method suggested by Pinter in view of Zeiner using a first adapter that is not identical to the second adapter. Amorese provides motivation to do so by teaching that it can be desirable to include a barcode in one adapter used in a method that produces nucleic acids containing an adapter at each end (see, e.g., paras. 9-12 and 60; see also Figs. 1 and 3 for a general description of the method). The ordinary artisan would have had a reasonable expectation of success since modifying an adapter to include a barcode was routine prior to the effective filing date of the claimed invention. Thus, the method of claim 23 is prima facie obvious.

Conclusion
9.	No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Pinter and Zeiner were relied upon in the last Office action. Cann was cited, but not relied upon, in the last Office action.
        2 Pinter, Zeiner, and Amorese were relied upon in the last Office action. Cann was cited in the last Office action and is newly relied upon.